     Case 2:21-cv-00317-JAM-JDP Document 10 Filed 09/01/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    LADARIUS DAVON MURPHY,                             No. 2:21-cv-0317-JAM-JDP (PC)
12                       Plaintiff,
13            v.                                         ORDER
14    RUSSELL W. MILLER, JR.,
15                       Defendant.
16

17          Plaintiff, a county prisoner proceeding pro se, has filed this civil rights action seeking

18   relief under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On July 30, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on plaintiff and which contained notice to plaintiff that any objections to the findings

22   and recommendations were to be filed within fourteen days. Plaintiff has not filed objections to

23   the findings and recommendations.

24          The court presumes that any findings of fact are correct. See Orand v. United States, 602

25   F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed de novo.

26   See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law by the

27   magistrate judge are reviewed de novo by both the district court and [the appellate] court . . . .”).

28   Having reviewed the file, the court finds the findings and recommendations to be supported by
                                                        1
     Case 2:21-cv-00317-JAM-JDP Document 10 Filed 09/01/21 Page 2 of 2


 1   the record and by the proper analysis.
 2          Accordingly, IT IS HEREBY ORDERED that:
 3          1. The findings and recommendations filed July 30, 2021, are adopted in full;
 4          2. This action is dismissed without leave to amend; and
 5          3. The Clerk of Court is directed to close the case.
 6

 7   Dated: September 1, 2021                       /s/ John A. Mendez
 8                                                  THE HONORABLE JOHN A. MENDEZ
                                                    UNITED STATES DISTRICT COURT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
